WiNslow, J.
The facts found by the circuit judge are amply supported by the evidence. The situation then was this: Rambusch, on the 10th of October, owned and used a set of abstract books. He was an embezzler to a large amount, and discovery was imminent, and he knew it. On that day he left his home, stating that he was going to Beaver Dam, but went instead to Minnesota Junction, and took a train, and disappeared from public view, and was not heard from again by the'public until the 20th day of October, when he committed suicide at Fredericksburg, Yirginia. His abstract office and books were in charge of a clerk, and, *680on the 12th day of October, the office was open, and the books were used by the clerk in making abstracts. On that same day, the plaintiff, who was a creditor of Nambusch to a large amount, commenced her action, and caused the books to be attached; and the sole question is whether the books were exempt from seizure upon that day.
The statute (N. S. 1878, sec. 2982, subd. 13) provides that “ all books, maps, plats and other papers, hept or used ly any person for the purpose of making abstracts of title to land,” shall be exempt from seizure or sale on execution. The sole question which we deem it necessary to consider is whether the abstract books and papers in question were “kept or used” by J\!r. Nambusch on the l‘2th day of October, when the attachment was levied. We think it is clear that this question must be answered in the negative. The circumstances under which he left home, on the 10th of October, render it morally certain that he had no intention of returning. He was, beyond doubt, on the 12th of October, a fugitive from justice, and had abandoned his home and his business. No other conclusion could be drawn from the evidence. We are unable to see how it can be said that a person either keeps or uses property which he has deliberately left behind him under such circumstances; and it is a condition precedent to the exemption under the clause in question that the property be “kept or used” by the debtor at the time of the levy. This is not an exemption reserved to the debtor and his family, but to the debtor alone, and only while he keeps or uses it. It is true that the exemption laws are liberally construed, so as to effect their beneficent purpose; but it is equally true that a personal exemption of this nature may be effectually abandoned, and it has been frequently held that absconding from the state with intent to avoid service of process and all responsibility to its laws constitutes such an abandonment. Orr v. Box, 22 Minn. 487; Betz v. Brenner, 106 Mich. 87.
By the Oourt.— Order affirmed.